OPINION UPON REHEARING.
By the Court.
In a petition for rehearing, the appellant urges several objections to the opinion heretofore filed in this case, one of which demands notice.
It is said that the statement of the opinion that, as the signature which appeared to be indorsed on the check was not denied in writing, under oath, by the party whose signature it purported to be, it was the duty of the court to treat it as genuine and admitted, is erroneous. The answer does not deny specifically the genuineness of the signature, but avers that the check was delivered to the plaintiffs for the sole purpose of collecting it. There is a denial of some of the matters alleged in the petition, although it is at least doubtful if the genuineness of the indorsement is made an issue. We find, however, on further examination of the record, that the district court, in a ruling on the admission of testimony, treated the signature as *720denied. It is the well settled rule that the genuineness of such a signature may be placed in issue by a denial not made by the person whose signature it purports to be, and that in such cases the burden of proof as to that issue is upon the party making the denial. Therefore, evidence to show that the signature in question was not genuine was material. The error of the opinion, in assuming that it was not, does not affect the result in this court, however, for the reason that the evidence submitted was not sufficient to authorize a finding that the signature was not genuine.
Other questions discussed in the petition for rehearing were so treated in the opinion that we do not deem it necessary to notice them further. The petition for rehearing is overruled.